On May 12,1998, oral argument was held in this case. On July 23,1998, respondent filed a motion for sanctions. In his motion, respondent requests that the court sanction counsel for the relator and *1487submits material relating to the merits of this case.
It is determined by the court, sua sponte, that respondent’s motion constitutes further briefing in this case and relates to the merits of this case. Whereas S.Ct.Prae.R. IX(8) prohibits the filing of any additional briefs or other materials relating to the merits of the case after the case has been orally argued, unless otherwise ordered by the court,
IT IS ORDERED by the court, sua sponte, that respondent’s motion for sanctions be, and hereby is, stricken.